Citation Nr: 0839157	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-18 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for headaches, residual of nose injury.

2.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a disability evaluation in excess of 10 
percent for deviated nasal septum.

4.  Entitlement to a compensable disability evaluation for 
external hemorrhoids.

5.  Entitlement to an initial compensable disability 
evaluation for dermatophytosis of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and December 2004 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In June 
2003, the RO granted entitlement to service connection for 
dermatophytosis of the hands and feet and awarded a 
noncompensable rating.  The veteran submitted a notice of 
disagreement (NOD) in August 2003.  At that time, he also 
disagreed with the June 19, 1995 effective date for the 
assignment of service connection.  The December 2004 rating 
decision continued the 10 percent disability ratings for 
headaches, PTSD and deviated nasal septum; the rating 
decision also continued the noncompensable rating for 
external hemorrhoids.  The veteran submitted his NOD in 
January 2005.  The veteran perfected both appeals in June 
2005 and they are considered merged.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in August 2008.  A transcript 
of that proceeding has been associated with the claims file.  
During the hearing, the veteran indicated that he wished to 
withdraw his claim of entitlement to an effective date 
earlier than June 19, 1995 for the grant of service 
connection for dermatophytosis of the hands and feet.  See 
Travel Board hearing transcript, p. 3, August 13, 2008.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2008).  As the veteran has withdrawn his appeal 
regarding this issue, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board has determined that additional evidentiary 
development is necessary prior to the adjudication of the 
veteran's claims.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  It appears that 
treatment records for the veteran's PTSD are missing from the 
claims file.  Specifically, the veteran stated that he 
received treatment at the VA medical facility on Highland 
Drive.  Accordingly, these records should be associated with 
the veteran's claims file.  

Review of the veteran's claims file also reveals the addition 
of evidence that has not yet been considered by the agency of 
original jurisdiction (AOJ).  During the course of the 
veteran's Travel Board hearing, the veteran indicated that he 
wished to have the AOJ review this new evidence, rather than 
proceed to adjudication by the Board.  As the veteran has 
expressly stated he desires AOJ consideration, the Board must 
remand the claims.  See 38 C.F.R. § 20.1304 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any 
outstanding treatment records for all 
of the conditions noted above from 2007 
to the present, to include PTSD 
treatment records at the VA treatment 
facility on Highland Drive.

2.  Then, the RO/AMC should 
readjudicate the veteran's claims, 
taking into consideration the new 
evidence as well as any additional 
evidence developed upon remand.  In the 
event that the claims are not resolved 
to the satisfaction of the veteran, he 
and his representative should be 
provided a supplemental statement of 
the case.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

